Exhibit21.1 SUBSIDIARIES OF THE REGISTRANT Name Country Capital Valves Holdings Limited United Kingdom Capital Valves Limited United Kingdom DNOW Australia Pty. Ltd. Australia DNOW Brasil Distribuicao de Produtos Industriais Ltda Brazil DNOW Canada ULC Canada DNOW de Mexico S de RL de CV Mexico DNOW L.P. United States DNOW Singapore Pte. Ltd. Singapore DNOW UK Limited United Kingdom Dura Products, Inc. Canada GROUP KZ LLP Kazakhstan Istok Business Services LLC Russian Federation NOW Brazil Holding LLC United States NOW Canada Holding B.V. Netherlands NOW Canada Holding ULC Canada NOW Cooperatief I U.A. Netherlands NOW Cooperatief II U.A. Netherlands NOW Distribution (Shanghai) Co., Ltd. China NOW Distribution Eurasia, LLC Russian Federation NOW Distribution India Private Limited India NOW Holding Cooperatief U.A. Netherlands NOW Holding LLC United States NOW I LLC United States NOW Indonesia Holding B.V. Netherlands NOW Indonesia Holding LLC United States NOW Management, LLC United States NOW Mexico Holding I B.V. Netherlands NOW Mexico Holding II B.V. Netherlands Now Muscat LLC Oman NOW Netherlands B.V. Netherlands NOW Norway AS Norway NOW Russia Holding B.V. Netherlands NOW Singapore Holding LLC United States PT. NOW Indonesia Indonesia Wilson Distribution Holdings BV Netherlands Wilson International, Inc. United States Wilson Libya Holdings, LLC United States Distribution NOW FZE United Arab Emirates Wilson Supply Chain Services Limited British Virgin Islands Wilson United Kingdom Limited United Kingdom WILSONCOS, L.L.C. United States Odessa Pumps and Equipment , Inc. United States Power Service, Inc. United States Power Transportation, LLC United States MT Supply, Inc. United States MTS Supply Chain Services Ltd. United Kingdom Machine Tools Supply de Mexico, S. de R.L. de C.V. Mexico Oaasis Group Limited United Kingdom Atlas Industrial and Marine Supply Limited United Kingdom Annasbrook Supply Company Limited United Kingdom Outland Safety and Industrial Products Limited United Kingdom John MacLean & Sons Electrical (Dingwall) Ltd. United Kingdom J.T. Day Pty Ltd Australia MacLean Marine Limited United Kingdom North Sea Cables Limited United Kingdom MacLean Electrical (Australia) Pty Ltd Australia Light & Energy Design Ltd. United Kingdom R.A. Hall Limited United Kingdom Noskab Limited United Kingdom
